DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed on March 7, 2022 have been entered. Accordingly, claims 3, 5 and 7-8 have been canceled, and claims 1, 2, 4 and 6 are currently pending in this application.
Claim Objections
	The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 4:
The recitation of “wherein the tubular section that forms a first end and a second end”, in lines 4-5 of the claim, should be amended to recite --wherein the tubular section forms a first end and a second end--.
Claim Rejections - 35 USC § 112
	The previous § 112(b) rejections, made of record in the Non-Final Office action mailed on December 8, 2021, have been withdrawn in view of Applicant’s amendments, which have clarified the scope of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 20100175409 A1), herein Ishikawa, in view of Okawa et al. (US 20060065479 A1), herein Okawa.
	As per claim 1, Ishikawa discloses a chiller (see figure 1) comprising: a refrigeration cycle (1) including a compressor (2), a condenser (4), an expander (10), an evaporator (3), a pipe (one of 6 or 7) that sequentially connects the compressor (2), the condenser (4), the expander (10), and the evaporator (3), and a discharge pipe (the other of 6 or 7); and an acoustic device (8, 23 or 24) including a space formation section (space inside 23, or V3 inside 24) that has a first end (lower end) and a second end (upper end), the first end (lower end) of the space formation section (space inside 23, or V3 inside 24) connected to the pipe (at 23b) and in which a space is formed (see figures 4 and 5), wherein the space formation section (space inside 23 of Ishikawa) includes a cylindrical main body section provided at the first end of the space formation section (see figure 4 of Ishikawa) and a lid section (23a of Ishikawa) provided in the second end of the space formation section (as evidenced by figure 4 of Ishikawa).
	However, Ishikawa may not explicitly disclose a vibration body that is fixed integrally to the second end of the space formation section and has a lower natural frequency than the space formation section, nor wherein the vibration body is fixed such that a main surface of the vibration body and a main surface of the lid section are in surface contact.
	On the other hand, Okawa, directed to a vibration dampening device, discloses a vibration body (33) that is fixed integrally to a second end (end of 24) of a space formation section (2 and 4 combined) of an acoustic device (1; see figure 7), the vibration body (33) having a natural frequency (inherent; see at least paragraph 73), and wherein the vibration body (33) is fixed such that a main surface (e.g. a main radial surface) of the vibration body (33) and a main surface (a main flange surface) of the lid section (24) are in surface contact (at 240).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
In the instant case, and as per (1), it should be noted that both Ishikawa and Okawa recognize the problem of unwanted mechanical vibrations within a system. For instance, Ishikawa recognizes the frequency of the acoustic device as a whole when considering its dampening effects (see at least paragraphs 41-44 of Ishikawa), and Okawa suggests the appropriate selection of the ratio of the natural frequency of the vibration body and the space formation section frequency (see at least paragraphs 14, 15 and 17 of Okawa). As per (2), in light of the above, one of ordinary skill in the art would recognize that the ratio between the natural frequency of the vibration body and the natural frequency of the space formation section can only be selected from the following finite number of solutions: A) the vibration body having a lower natural frequency than the space formation section, B) the vibration body having the same natural frequency as the space formation section, and C) the vibration body having a higher natural frequency than the space formation section. As per (3), both prior art references are within the same field of endeavor as each other, as well as in the same field of endeavor as the claimed invention (i.e. vibration dampening systems). Thus, one of ordinary skill in the art would be able to reasonably modify the prior art teachings without yielding unpredictable results. As per (4), one of ordinary skill in the art would recognize that the aforementioned finite number of potential solutions can be iterated as a matter of optimizing the dampening system, so as to reduce unwanted vibrations to a desired extent.
Therefore, it would have been obvious to one of ordinary skill in the art to have taken the teachings of Ishikawa and to have modified them with the teachings of Okawa, by having a vibration body that is fixed integrally to the second end of the space formation section and has a lower natural frequency than the space formation section, wherein the vibration body is fixed such that a main surface of the vibration body and a main surface of the lid section are in surface contact, as a matter of trying a finite number of predictable solutions, in order to optimize the dampening characteristics of the system, without yielding unpredictable results.
	As per claim 4 , Ishikawa as modified discloses wherein the space formation section (V3 of Ishikawa) includes a cylindrical tubular section (24b of Ishikawa) and a container section (24a of Ishikawa), wherein the tubular section (24b of Ishikawa) forms a first end (lower end) and a second end (upper end; see figure 5 of Ishikawa), wherein the first end (lower end) of the tubular section (24b of Ishikawa) is connected to the pipe (at 24c of Ishikawa), wherein the container section (24a of Ishikawa) that is connected to the second end (upper end) of the space formation section and has a volume (formed by V3) larger than a volume of the tubular section (as evidenced by figure 5 of Ishikawa), wherein an internal space of the tubular section and an internal space of the container section communicate with each other (see figure 5 of Ishikawa), and wherein the vibration body (33 of Okawa) is fixed integrally to the second end of the space formation section (as evidenced by figure 7 of Okawa).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 20100175409 A1) as modified by Okawa (US 20060065479 A1 ), as applied to claim 1 above, and further in view of Kimura et al. (JP 2004036778 A), herein Kimura.2
As per claim 2, Ishikawa may not explicitly disclose wherein the acoustic device includes a porous plate disposed at a boundary between the first end of the space formation section and a flow path of the pipe.
On the other hand, Kimura, directed to a vibration dampening system, discloses wherein the acoustic device (see at least figure 8) includes a porous plate (12) disposed at a boundary between the first end of the space formation section (of 13) and a flow path of the pipe (2).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.3 
As per (1), it should be noted that in Kimura, the porous plate (12) is used to attenuate pulsations via the viscous resistance of the fluid when it passes through the perforations (11) of the plate (12; see first three lines of page 5 of the translation of Kimura). In other words, the porous plate serves to further modify the fluid flow to reduce the amount of vibrations thereof. As per (2), one of ordinary skill in the art would recognize that since the prior art of Kimura has successfully implemented its own teachings with regards to the porous plate, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Ishikawa. Said reasonable expectation of success is apparent from the fact that both Ishikawa and Kimura are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. vibration dampening systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Ishikawa may be significantly improved by incorporating the prior art teachings of Kimura, since the teachings of Kimura serve to complement the teachings of Ishikawa by virtue of suggesting a structure that modifies the fluid flow pattern, resulting in reduced vibrations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ishikawa and to have modified them with the teachings of Kimura, by having the acoustic device include a porous plate disposed at a boundary between the first end of the space formation section and a flow path of the pipe, in order to attenuate the vibrations of the fluid, as similarly suggested by Kimura, without yielding unpredictable results.
	As per claim 6, Ishikawa as modified discloses wherein the space formation section (V3 of Ishikawa) includes a cylindrical tubular section (24b of Ishikawa) and a container section (24a of Ishikawa), wherein the tubular section (24b of Ishikawa) a first end (lower end) and a second end (upper end; see figure 5 of Ishikawa), wherein the first end (lower end) of the tubular section (24b of Ishikawa) is connected to the pipe (at 24c), wherein the container section (24a, or upper part of 24 of Ishikawa) is connected to the second end (upper end) of the space formation section and has a volume (formed by V3) larger than a volume of the tubular section (as evidenced by figure 5 of Ishikawa), wherein an internal space of the tubular section and an internal space of the container section communicate with each other (see figure 5 of Ishikawa), and wherein the vibration body (33 of Okawa) is fixed integrally to the second end of the space formation section (as evidenced by figure 7 of Okawa).


Response to Arguments
Applicant's arguments filed on March 7, 2022 (the "Remarks") have been fully considered but they are not persuasive. Applicant argues, inter alia, that the previous combination of Ishikawa and Yoshiro does not disclose the amended subject matter of the main surfaces of the vibration body and lid section being in surface contact.4 Applicant then asserts benefits of the instant invention by describing the dampening effects of the vibration body,5 and then argues that Ishikawa does not disclose a vibration body, and that Yoshiro does not disclose a configuration in which the main surface of the vibration body and the main surface of the lid section are in surface contact.6 Applicant also provides arguments against Kimura, related to the surface contact subject matter.7 However, these arguments are considered unpersuasive, as follows.
	First, it should be noted that new grounds of rejection have been incorporated herein, in light of Applicant’s amendments, which changed the scope of the claimed invention. Said new grounds of rejection continue to rely on Ishikawa, but are instead using the teachings from Okawa as a modification to arrive at the claimed invention. Second, it should be noted that Okawa explicitly disclose a vibration body (33) that has a main surface (e.g. a main radial surface) that is in direct surface contact with a main surface (240) of the lid section (24). In other words, the main surface of the lid section directly contacts a main surface of the vibration body. 
Assuming arguendo, if Applicant wishes to distinguish the claims from the current prior art of Okawa, Applicant is suggested to amend the language of claim 1, as follows: the recitation of “wherein the vibration body is fixed such that a main surface of the vibration body and a main surface of the lid section are in surface contact” in claim 1 should instead recite --wherein the vibration body is fixed to an external surface of the lid section, such that the entire surface of a first side of the vibration body and the entire external surface of the lid section are adjacent--.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143(I) (E).
        2 Citations in this Office Action will be made to the translation of Kimura made of record by Applicant on July 23, 2020.
        3 See MPEP § 2143.
        4 See page 5 of the Remarks.
        5 See page 6, first paragraph, id.
        6 See last paragraph, id.
        7 See page 7, id.